Citation Nr: 1312539	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-41 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hepatitis C. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a liver disability, other than hepatitis C, claimed as a tumor on the liver, to include as secondary to hepatitis C.

4.  Entitlement to service connection for a duodenal disability, claimed as a tumor on the duodenum, to include as secondary to hepatitis C.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for a throat condition involving polyps.

7.  Entitlement to service connection for dysentery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge at the RO on January 14, 2012.  He could not make this hearing due to inclement weather and requested to reschedule the hearing.  A new hearing was rescheduled in Washington, D.C. for March 28, 2012.  The Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).

The Board notes that while the Veteran was denied service connection for PTSD in a July 2009 rating decision, the record indicates that the Veteran has been diagnosed with a number of psychiatric disorders by various health care providers, including depression and anxiety disorder.  The Board is aware of the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court pointed out that the claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be, and noted that the Board should have considered alternative current conditions within the scope of the filed claim.  In Clemons, the Veteran specifically requested service connection for PTSD, but the medical record included diagnoses of an anxiety disorder and a schizoid disorder, and the Board denied the claim for service connection for PTSD upon the absence of a current diagnosis of PTSD, but did not address the other diagnoses.  The present case differs from Clemons, however, as the appealed July 2009 rating decision denied a claim for service connection for PTSD, and a January 2005 rating decision denied service connection for depression (claimed as nerves).  To date, the Veteran has only appealed the issue of entitlement to service connection for PTSD, and has yet to attempt to reopen the January 2005 decision denying service connection for depression.  As the RO has already considered the question of service connection for psychiatric diagnoses other than PTSD, and the Veteran did not yet appeal the adverse decision, the Board finds no basis for additional development and adjudication pursuant to Clemons. 


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the Veteran's claim for service connection for hepatitis C; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the January 2005 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for hepatitis C.  

3.  The Veteran does not have a current diagnosis of PTSD.

4.  The Veteran's liver disability is not related to service and is not attributable directly or aggravated by a service-connected disability.

5.  The Veteran's duodenum disability is not related to service and is not attributable directly or aggravated by a service-connected disability.

6.  The Veteran does not currently have COPD.

7. The competent evidence shows that the Veteran's throat condition with polyps disability, which first manifested several years after his service separation, is not related to active service.

8.  The Veteran does not currently have dysentery.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision that denied entitlement to service connection for a hepatitis C disability is final.  38 U.S.C.A §7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

3.  PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

4.  A liver disability was not incurred in or aggravated by service, a tumor cannot be presumed to have been incurred therein, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

5.  A duodenum disability was not incurred in or aggravated by service, a tumor cannot be presumed to have been incurred therein, and is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

6.  COPD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

7.   A throat condition involving polyps disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

8.  Dysentery was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In this appeal, the RO provided notice to the Veteran in March 2009 and April 2009 letters, prior to the date of the issuance of the appealed July 2009 rating decision.  The letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Additionally, the March 2009 letter also included information as to new and material evidence consistent with Kent.

Both the March 2009 and April 2009 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the Board notes that all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  

The Board notes that the Veteran has not been provided with VA examinations for his claimed disabilities.  Regarding the new and material evidence claim, the Board notes that 38 C.F.R. § 3.159 (c) (4) provides that VA has no obligation to provide an examination or obtain such an opinion if new and material evidence has not been presented.  As to the service connection claims, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4) (2012).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosis of PTSD, a liver disability, a duodenum disability and a throat condition with polyps related to his service.  There is also no evidence of a current COPD or dysentery disabilities.  Thus, a remand for VA examinations is not necessary. 

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Furthermore, as noted above, the Veteran failed to appear for a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.  Accordingly, the Board will address the merits of the claims.

Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in March 2009.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's January 2005 denial of service connection for hepatitis C.  

In the January 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C on the basis that this disability was not shown during the Veteran's active duty and the evidence did not establish a relationship between his hepatitis C and service.

The Veteran did not appeal the January 2005 rating decision within a year, and it became final.  38 U.S.C.A. § 7105 (West 2002).  As noted above, the Veteran sought to reopen his claim in March 2009.

Evidence received since the January 2005 rating decision includes VA treatment records demonstrating a diagnosis of hepatitis C, a Hepatitis C questionnaire, and multiple statements submitted by the Veteran.  In the March 2009 hepatitis C questionnaire and in other statements, the Veteran contended that his current hepatitis C was the result of an air gun which administered inoculation shots during his boot camp.  He noted that he was inoculated with the same air gun that every other recruit was inoculated with as they were lined up during boot camp.

The Board finds that the evidence received since the January 2005 rating decision is cumulative and redundant in nature and to the extent that it does relate to the reason the claim was originally denied, the new evidence does not raise a reasonable possibility of substantiating the claim.  

While the evidence discussed above is new, the Board finds that it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The new medical evidence in the form of VA treatment records only shows that the Veteran has a diagnosis of hepatitis C.  The presence of such a condition, however, is an established fact from the record that was noted in the January 2005 rating decision.  While the new medical treatment evidence shows the presence of hepatitis C, it fails to demonstrate or suggest that a nexus exists between the Veteran's hepatitis C and his active duty military service.  In fact, in September 2010 a VA examiner specifically concluded that the Veteran's hepatitis C was less likely as not a result of his in-service inoculations from air guns as nothing in the literature supported this assertion.  Therefore, the Veteran's newly submitted medical evidence is not material.

Additionally, the Board notes that while the Veteran now contends that his hepatitis C resulted from air gun inoculations in boot camp, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Veteran's new statements submitted since the January 2005 rating decision are insufficient to reopen the claim.  

The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for hepatitis C is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. 
§ 3.156(a) (2012).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for hepatitis C, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing that a hepatitis C disability is due to service, the claim for service connection for hepatitis C cannot be reopened.  See 38 C.F.R. § 3.156(a) (2012).  

Service Connection

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) (2012). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A. PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f) (2012).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2012).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

The Veteran contends that he has PTSD as a result of three stressors that occurred during his military service.  The first stressor involved his witnessing a fellow recruit getting beaten in boot camp.  His second stressor involved being fed nothing but bread and water for three days as punishment for refusing to do pushups.  Finally, the Veteran claimed to have a third stressor which occurred in Puerto Rico but has not provided a description of this event.

As noted above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).

In this case, the persuasive medical evidence demonstrates that the Veteran has not had a diagnosis of PTSD at any time during the appeal.  As noted in the Introduction, VA treatment notes throughout the appeal have diagnosed the Veteran with acquired psychiatric disorders such as depression and anxiety disorder.  Notably, a March 2008 VA treatment note indicated that the Veteran had depression with suicidal ideation.  However, none of the medical evidence of record contains a diagnosis of PTSD.

In fact, an October 2009 VA mental health note specifically ruled out PTSD.  An addendum to the report noted a diagnosis of depression versus PTSD.

Significantly, the Veteran also has a past history of suicidal ideation and substance abuse as he was first treated in February 1994 for symptoms of intoxication withdrawal from crack cocaine.

The Board has reviewed all of the Veteran's VA treatment records, and it has found no indication that the Veteran has ever been diagnosed with PTSD.  While statements from the Veteran reflect his continued assertion that he has PTSD, none of the medical evidence supports his opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.

As the record contains no competent diagnosis of PTSD, the Board's consideration of entitlement to service connection for PTSD fails on this basis alone. 

In the absence of any probative evidence of the existence of PTSD, service connection may not be granted.  See 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144   (1992) (noting that service connection cannot be granted if the claimed disability does not exist).  Accordingly, there is no evidence of a current disability, and the Veteran's claim for service connection for PTSD fails on this basis alone.  

In reaching this conclusion, the Board considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Liver and Duodenal Disabilities

As the Veteran's claims for service connection for liver and duodenal disabilities, to include as secondary to hepatitis C, have similar fact patterns and analysis, they will be addressed together.

There is a current diagnosis of gastroduenitis, nonspecific abnormal findings of the gastrointestinal tract and liver cirrhosis; hence, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Veteran's service treatment records are negative for complaints or treatments related to a tumor or the liver or duodenum.  In addition, there is simply no competent, probative, medical evidence or opinion even suggesting a relationship between any liver or duodenum disorder and service; and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  Furthermore, there is no indication of malignant tumors of the liver and duodenum within a year of service discharge to warrant service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Moreover, as discussed above, service connection has not been established for a hepatitis C disability as new and material evidence has not been submitted to reopen this claim.  As such, service connection may not be established for liver and duodenal disabilities, as secondary to a service-connected hepatitis C disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. COPD

The Veteran contends that he has a current diagnosis of COPD that is related to his service.

His service treatment records are negative for complaints or treatments of COPD.  In December 1973 however, he did present with complaints of coughing, stuffed sinuses and headaches.  A March 1974 treatment record also noted complaints of a cold and sinus trouble.  He was advised to stop smoking for a week.  A June 23, 1975, treatment record noted that the Veteran presented with complaints of a cold and dizziness.  The diagnosis was rhinitis and productive cough.  His June 28, 1974, separation examination was negative for complaints of coughing, sinus pain or headaches.

In this case, the Veteran's service treatment records clearly show that while there were no complaints or diagnoses of COPD, the Veteran had reports of cold and congestion complaints in service.  However, these complaints appeared to be acute as the Veteran received no additional treatment in service and there were no diagnoses or complaints in service related to his cold complaints since that time.  Significantly, the Veteran's June 28, 1974, separation examination was negative for cold or sinusitis complaints or diagnoses.  Furthermore, a review of the record is negative for any current diagnosed COPD disability. 

Given the absence of any COPD disability, service connection is not warranted.
Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a COPD disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought is not met.

The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Throat Condition Involving Polyps

The Veteran contends that he has a current throat condition involving polyps that is related to his service.

There is a current diagnosis of polyps of the gastroesophageal junction and chronic laryngitis; hence, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that there are no clinical findings or diagnoses of a throat condition during service or for several years thereafter.  Service treatment records are negative for complaints or treatment for polyps or any disability related to the throat.  The first post-service evidence of a throat disability is an October 1998 VA treatment record which noted a vocal cord polyp and a history of a vocal cord polyp removal.  

There is also no medical opinion of record showing a relationship between the current throat condition with polyps disability and his military service.  As previously noted, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any throat polyps or disorders.  He was not diagnosed with a throat condition with polyps disability until many years after service.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b) (West 2002); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In this instance, there is simply no competent and probative evidence or opinion even suggesting a relationship between any throat disorder and service; and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of throat condition with polyps, does not demonstrate a throat disability related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a throat condition involving polyps disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Dysentery

The Veteran essentially contends that he has dysentery related to his service.

The Veteran's service treatment records are negative for complaints or treatments related to a dysentery disability. Additionally, the Veteran's voluminous post-service VA and private medical records are negative for treatments or diagnoses of dysentery.

Given the absence of any diagnosed dysentery disability, service connection is not warranted.  Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, supra; Brammer; supra.  In the instant appeal, the claim for service connection for dysentery must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

F.  All Disabilities

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed PTSD, liver and duodenal, COPD, throat condition involving polyps and dysentery disabilities, as well as the evidence submitted by him and his representative contending that his claimed disabilities are related to service.

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that PTSD, tumor of the liver, tumor of the duodenum, COPD, throat condition involving polyps and dysentery are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed PTSD, tumor of the liver, tumor of the duodenum, COPD, throat condition involving polyps and dysentery disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


















	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for hepatitis C is denied. 

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a liver disability, other than hepatitis C, claimed as a tumor on the liver, to include as secondary to hepatitis C, is denied.

Entitlement to service connection for a duodenal disability, claimed as a tumor on the duodenum, to include as secondary to hepatitis C, is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a throat condition involving polyps is denied.

Entitlement to service connection for dysentery is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


